Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00325-CV

                       IN THE INTEREST OF S.S. AND S.S., Children

                        From the County Court, Jim Wells County, Texas
                               Trial Court No. 16-08-56366-CV
                       Honorable Michael Ventura Garcia, Judge Presiding

      BEFORE CHIEF JUSTICE MARION, JUSTICE BARNARD, AND JUSTICE RIOS

     In accordance with this court’s opinion of this date, the trial court’s order of termination is
AFFIRMED.

       We order that no costs be assessed against appellant K.S. because she is indigent.

       SIGNED November 28, 2018.


                                                  _____________________________
                                                  Marialyn Barnard, Justice